Exhibit 10.10

 

PLS REGULAR FACILITY

EXECUTION COPY

 

AMENDMENT NO. 7  TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 7 to Third Amended and Restated Master Repurchase Agreement, dated
as of September 11, 2019 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
 “Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC  (the
 “Guarantor”).

 

RECITALS

 

The Administrative Agent,  the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1, 2017,
Amendment No. 2, dated as of December 20, 2017, Amendment No. 3, dated as of
February 1, 2018, Amendment No. 4, dated as of April 27, 2018,  Amendment No. 5,
dated as of February 11, 2019, and Amendment No. 6, dated as of April 26, 2019,
the “Existing Repurchase Agreement”, and as amended by this Amendment, the
“Repurchase Agreement”) and the related Second Amended and Restated Pricing Side
Letter, dated as of April 28, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”).  The Guarantor
is party to that certain Amended and Restated Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of April 28, 2017,  by the Guarantor in favor of Administrative
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

 

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

 

SECTION 1.   Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

 

1.1       adding the following definitions in proper alphabetical order:

 

“MSR PC Repo Agreement” means that certain Master Repurchase Agreement dated as
of September 11, 2019, by and among Seller, Guarantor, Administrative Agent and
CS Cayman, as amended, restated, supplemented or otherwise modified from time to
time.





-1-




 

“MSR PC Repo Documents” means the MSR PC Repo Agreement and the other “Facility
Documents” as defined in the MSR PC Repo Agreement.

 

1.2       deleting the definition of “Obligations” in its entirety and replacing
it with the following:

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to
Administrative Agent and Buyers, its Affiliates or Custodian arising under, or
in connection with, the Program Agreements, whether now existing or hereafter
arising; (b) any and all sums paid by Administrative Agent, Buyers or
Administrative Agent on behalf of Buyers in order to preserve any Purchased
Mortgage Loan or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Mortgage Loan, or of any exercise by Administrative
Agent or Buyers of their rights under the Program Agreements, including, without
limitation, attorneys’ fees and disbursements and court costs; (d) all of
Seller’s indemnity obligations to Administrative Agent, Buyers and Custodian or
both pursuant to the Program Agreements; (e) all of Seller’s obligations under
the VFN Facility Documents; (f) all of Seller’s obligations under the
Conventional MSR Loan Facility Documents; and (g) all of Seller’s obligations
under the MSR PC Repo Documents.

 

SECTION 2.  Security Interest. Section 8 of the Existing Repurchase Agreement is
hereby amended by deleting subsection c. thereof in its entirety and replacing
it with the following:

 

c.  Administrative Agent and Seller hereby agree that in order to further secure
Seller’s Obligations hereunder, Seller hereby grants to Administrative Agent,
for the benefit of Buyers, a security interest in (i) Seller’s rights under the
Conventional MSR Loan Facility Documents and the MSR PC Repo Documents,
including, without limitation, any rights to receive payments thereunder or any
rights to collateral thereunder whether now owned or hereafter acquired, now
existing or hereafter created, and (ii) all collateral however defined or
described under the Conventional MSR Loan Facility Documents and the MSR PC Repo
Documents (the “Additional Collateral”). Seller hereby instructs Buyer, as
lender under the Conventional MSR Loan Facility Documents and the buyer under
the MSR PC Repo Documents that upon receipt of a notice of an Event of Default
under this Agreement, the Buyer, as the lender or buyer, as applicable,
thereunder, is authorized and instructed to remit to Administrative Agent for
the benefit of Buyers hereunder directly any amounts otherwise payable to Seller
under the Conventional MSR Loan Facility Documents and the MSR PC Repo Documents
and to deliver to Administrative Agent for the benefit of Buyers all collateral
otherwise deliverable to Seller. In furtherance of foregoing, upon repayment of
the entire “Obligations” (as defined in the Conventional MSR Loan Facility
Documents) under the Conventional MSR Loan Agreement and the termination of all
obligations of the lender thereunder or other termination of the Conventional
MSR Loan Facility Documents following the repayment of all obligations
thereunder that the lender thereunder deliver to Administrative Agent for the
benefit of Buyers hereunder any collateral then in its possession or control. In
furtherance of foregoing, upon





-2-




 

repayment of the entire “Obligations” (as defined in the MSR PC Repo Documents)
under the MSR PC Repo Agreement and the termination of all obligations of the
lender thereunder or other termination of the MSR PC Repo Documents following
the repayment of all obligations thereunder that the lender thereunder deliver
to Administrative Agent for the benefit of Buyers hereunder any collateral then
in its possession or control.  The foregoing provision c. is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and  Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.

 

SECTION 3.    Cross Default. Section 15 of the Existing Repurchase Agreement is
hereby amended by deleting subsection b. thereof in its entirety and replacing
it with the following:

 

(b)        Cross Default.  Seller, Guarantor or Affiliates thereof shall be in
default under (i) the VFN Facility Documents, (ii) the Conventional MSR Loan
Facility Documents, (iii) the MSR PC Repo Documents, (iv) any Indebtedness, in
the aggregate, in excess of $1 million of Seller, Guarantor or any Affiliate
thereof, including amounts owed under the VFN Facility Documents or the MSR PC
Repo Documents, which default (1) involves the failure to pay a matured
obligation, or (2) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness, or (iv) any
other contract or contracts, in the aggregate in excess of $1 million to which
Seller, Guarantor or any Affiliate thereof is a party which default (1) involves
the failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract.

 

SECTION 4.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”),  subject to the satisfaction
of the following conditions precedent:

 

4.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of Buyers shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

 

(a)        this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)        Amendment No. 7 to Second Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Administrative Agent,
the Buyers, the Seller and the Guarantor;

(c)        evidence that all other actions necessary to perfect and protect
Administrative Agent’s interest in the Additional Collateral have been taken;
and

(d)        such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 





-3-




 

SECTION 5.   Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

 

SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 7.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 8.   Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10. Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

 

[Remainder of page intentionally left blank]

 

 



-4-



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:  Dominic Obaditch

 

 

Title:    Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

 

 

By:

/s/ Dominic Obaditch  

 

 

Name:  Dominic Obaditch

 

 

Title:    Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera  

 

 

Name:  Margaret Dellafera

 

 

Title:    Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by
Credit Suisse AG, New York Branch as Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ Patrick J. Hart     

 

 

Name:  Patrick J. Hart

 

 

Title:    Director

 

 

 

 

 

 

 

By:

/s/ Patrick Duggan

 

 

Name:  Patrick Duggan

 

 

Title:    Vice President

 

 

 

 

 

 





Signature Page to Amendment No. 7 to Third Amended and Restated Master
Repurchase Agreement




 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Senior Managing Director and Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh 

 

 

Name:  Pamela Marsh

 

 

Title:    Senior Managing Director and Treasurer

 

Signature Page to Amendment No. 7 to Third Amended and Restated Master
Repurchase Agreement

